






US_ACTIVE-108600284.3
WCSR 7135481v2














US SEISMIC SYSTEMS, INC.
AMENDED AND RESTATED STOCKHOLDERS' AGREEMENT






13
US_ACTIVE-108600284.3


1
AMENDED AND RESTATED STOCKHOLDERS' AGREEMENT
THIS AMENDED AND RESTATED STOCKHOLDERS' AGREEMENT (the “Agreement”) is made as
of ________ __, 2012, by and among US SEISMIC SYSTEMS, INC., a Delaware
corporation (the “Company”), and each of the stockholders listed on Schedule A
hereto, each person to whom the rights of a Stockholder (as defined below) are
assigned pursuant to Section 7.1 and each person who hereafter becomes a
signatory to this Agreement pursuant to Section 7.10 (each, a “Stockholder” and,
collectively, the “Stockholders”).
RECITALS
WHEREAS, the Stockholders are parties to a Stockholders' Agreement dated as of
February 23, 2010 (the “Prior Agreement”);
WHEREAS, the Prior Agreement has been amended pursuant to a Stock Purchase
Agreement dated as of February 6, 2012 (the “SPA”), between the Company and
Acorn Energy, Inc. (“Acorn Energy”) and the parties wish to further amend and
restate the Prior Agreement in connection with their adoption of the US Seismic
Systems, Inc. 2012 Stock Plan (the “2012 Plan”); and
WHEREAS, the Stockholders and the Company hereby agree that this Agreement shall
govern the rights of the Stockholders to receive certain information from the
Company, to participate in future equity offerings by the Company and certain
other matters as set forth in this Agreement and that this Agreement shall
supersede the Prior Agreement.




--------------------------------------------------------------------------------




1.Definitions. For purposes of this Agreement:


“Affiliate” means with respect to any individual, corporation, partnership,
association, trust, or any other entity (in each case, a “Person”), any Person
which, directly or indirectly, controls, is controlled by or is under common
control with such Person, including, without limitation any general partner,
officer or director of such Person and any venture capital fund now or hereafter
existing which is controlled by or under common control with one or more general
partners or shares the same management company with such Person.


“Common Stock” means shares of the Company's common stock, $0.001 par value per
share.


“Company Notice” means written notice from the Company notifying a selling
Stockholder that the Company intends to exercise its Right of First Refusal as
to some or all of the Transfer Stock with respect to any Proposed Transfer.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“GAAP” means U.S. generally accepted accounting principles.


“IPO” means the Company's first underwritten public offering of its Common Stock
under the Securities Act.


“Management Stockholder” means a Stockholder currently employed in the
management of the Company, for so long as such Stockholder is employed in such a
capacity.
“Preferred Stock” means shares of the Company's Series A-1 Preferred Stock,
$0.001 par value per share.
“Proposed Transfer” means any proposed assignment, sale, offer to sell, pledge,
mortgage, hypothecation, encumbrance, disposition of or any other like transfer
or encumbering of any Stock (or any interest therein) proposed by any of the
Stockholders; provided that Proposed Transfer shall not include any merger,
consolidation or like transfer effected pursuant to a vote of the Stockholders
of the Company.
“Proposed Transfer Notice” means written notice from a Stockholder setting forth
the terms and conditions of a Proposed Transfer.
“Prospective Transferee” means any Person to whom a Stockholder proposes to make
a Proposed Transfer.
“Right of Co-Sale” means the right, but not an obligation, of Acorn Energy or a
Management Stockholder to participate in a Proposed Transfer on the terms and
conditions specified in the Proposed Transfer Notice.
“Right of First Refusal” means the right, but not an obligation, of Acorn Energy
or the Company, as the case may be, or his, her or its permitted transferees or
assigns, to purchase some or all of the Transfer Stock with respect to a
Proposed Transfer, on the terms and conditions specified in the Proposed
Transfer Notice.
“Rights Agreement” means that certain Amended and Restated Investors Rights
Agreement dated as of February 23, 2010, by and among the Company and Acorn
Energy as the remaining parties




--------------------------------------------------------------------------------




thereunder.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Secondary Notice” means written notice from the Company notifying Acorn Energy
that the Company does not intend to exercise its Right of First Refusal as to
all shares of Transfer Stock with respect to any Proposed Transfer.
“Secondary Refusal Right” means the right, but not an obligation, of Acorn
Energy to purchase Transfer Stock not purchased pursuant to the Company's Right
of First Refusal, on the terms and conditions specified in the Proposed Transfer
Notice.
“Stock” means Common Stock or Preferred Stock.
“Stockholder Stock” means any Stock now owned or subsequently acquired by any
Stockholder or such Stockholder's permitted transferees or assigns.
“Transfer Stock” means shares of Stock subject to a Proposed Transfer.
2.Rights of Refusal and Co-Sale.
1.    Company Right of First Refusal. Each Stockholder hereby unconditionally
and irrevocably grants to the Company a Right of First Refusal to purchase all
or any portion of Transfer Stock that such Stockholder may propose to transfer
in a Proposed Transfer, at the same price and on the same terms and conditions
as those offered to the Prospective Transferee. Each Stockholder proposing to
make a Proposed Transfer must deliver a Proposed Transfer Notice to the Company
and Acorn Energy not later than 30 days prior to the consummation of such
Proposed Transfer. Such Proposed Transfer Notice shall contain the material
terms and conditions of the Proposed Transfer and the identity of the
Prospective Transferee. The Company must exercise its Right of First Refusal
under this Section 2.1 by giving a Company Notice to such selling holder of
Stock within fifteen (15) days after delivery of the Proposed Transfer Notice.
2.    Secondary Refusal Right of Acorn Energy. Each Stockholder hereby
unconditionally and irrevocably grants to Acorn Energy a Secondary Refusal Right
to purchase the shares of Stockholder Stock not purchased by the Company
pursuant to the Company's Right of First Refusal under Section 2.1, as provided
in this Section 2.2. If the Company does not intend to exercise its Right of
Refusal under Section 2.1 with respect to all Stockholder Stock subject to a
Proposed Transfer, the Company must deliver a Secondary Notice to Acorn Energy
to that effect no later than fifteen (15) days after the selling Stockholder
delivers the Proposed Transfer Notice to the Company. To exercise its Secondary
Refusal Right, Acorn Energy must deliver an Acorn Secondary Notice to the
selling Stockholder and the Company within ten (10) days after the deadline for
delivery of the Secondary Notice.
3.    Consideration; Closing. If the consideration proposed to be paid for the
Transfer Stock is in property, services or other non-cash consideration, the
fair market value of the consideration shall be determined in good faith by the
Company's Board of Directors. If the Company or Acorn Energy cannot for any
reason pay for the Transfer Stock in the same form of non-cash consideration,
the Company or Acorn Energy may pay the cash value equivalent thereof, as
determined by the Board of Directors. The closing of the purchase of Transfer
Stock by the Company and/or Acorn Energy, as the case may be, shall take place,
and all payments from the Company and/or Acorn Energy, as the case may be, shall
have been delivered to the selling Stockholder by the later of (i) the date
specified in the Proposed Transfer Notice as the intended date of the Proposed
Transfer and (ii) forty-five (45) days after delivery of the Proposed Transfer
Notice.




--------------------------------------------------------------------------------




4.    Right of Co-Sale.
(a)If any Transfer Stock subject to a Proposed Transfer by a Stockholder is not
purchased pursuant to Sections 2.1 and 2.2 above and thereafter is to be sold to
a Prospective Transferee, Acorn Energy may elect to exercise its Right of
Co-Sale and participate on a pro-rata basis in the Proposed Transfer on the same
terms and conditions specified in the Proposed Transfer Notice. If Acorn Energy
desires to exercise its Right of Co-Sale, it must give the selling Stockholder
written notice to that effect within fifteen (15) days after the deadline for
delivery of Acorn Secondary Notice as described above, and upon giving such
notice Acorn Energy shall be deemed to have effectively exercised the Right of
Co-Sale.
(b)Upon timely exercising its Right of Co-Sale by delivering the written notice
provided for above in Section 2.4(a), Acorn Energy may include in the Proposed
Transfer all or any part of its Common Stock equal to the product obtained by
multiplying (i) the aggregate number of shares of Stockholder Stock subject to
the Proposed Transfer (excluding shares purchased by the Company pursuant to the
Right of First Refusal of the Company) by (ii) a fraction, the numerator of
which is the number of shares of Stock owned by Acorn Energy immediately before
consummation of the Proposed Transfer and the denominator of which is the total
number of shares of Stock owned, in the aggregate, by all Stockholders
immediately prior to the consummation of the Proposed Transfer. To the extent
Acorn Energy exercises such right of participation in accordance with the terms
and conditions set forth herein, the number of shares of Stock that the selling
Stockholder may sell in the Proposed Transfer shall be correspondingly reduced.
(c)Acorn Energy shall effect its participation in the Proposed Transfer by
delivering to the transferring Stockholder, no later than fifteen (15) days
after Acorn Energy's exercise of the Right of Co-Sale, one or more stock
certificates, properly endorsed for transfer to the Prospective Transferee,
representing the number of shares of Stock that Acorn Energy elects to include
in the Proposed Transfer.
(d)The terms and conditions of any sale pursuant to this Section 2.4 will be
memorialized in, and governed by, a written purchase and sale agreement with
customary terms and provisions for such a transaction.
(e)Each stock certificate Acorn Energy delivers to the selling Stockholder
pursuant to subparagraph (c) above will be transferred to the Prospective
Transferee against payment therefor in consummation of the sale of the Transfer
Stock pursuant to the terms and conditions specified in the Proposed Transfer
Notice and the purchase and sale agreement, and the selling Stockholder shall
concurrently therewith remit to Acorn Energy the portion of the sale proceeds to
which Acorn Energy is entitled by reason of its participation in such sale. If
any Prospective Transferee or Transferees refuse(s) to purchase securities
subject to the Right of Co-Sale from Acorn Energy exercising its Right of
Co-Sale hereunder, no Stockholder may sell any Stock to such Prospective
Transferee or Transferee unless and until, simultaneously with such sale, such
selling Stockholder purchases all securities subject to the Right of Co-Sale
from Acorn Energy.
(f)If any Proposed Transfer is not consummated within forty-five (45) days after
receipt of the Proposed Transfer Notice by Acorn Energy or the Company, as the
case may be, the Stockholder proposing the Proposed Transfer may not sell any of
its Stock unless it first complies in full with each provision of this Section
2. The exercise or election not to exercise any right by Acorn Energy shall not
adversely affect its right to participate in any other sales of Transfer Stock
subject to this Section 2.4.
5.    Drag-Along Right. Notwithstanding any other provision of this Section 2:
(a)In the event that Acorn Energy owns more than fifty percent (50%) of the
Company's issued and outstanding capital stock and Acorn Energy desires to
accept a bona fide offer (a “Purchase Offer”) from any person or persons, other
than an Affiliate or another Stockholder, to purchase all (a “Divestiture”) the
shares of Stock then held by Acorn Energy, then Acorn Energy shall promptly
deliver to each of the other Stockholders a written notice (the “Purchase Offer
Notice”) stating Acorn Energy's intention to sell such shares pursuant to such
Purchase Offer and setting forth the terms and conditions of such Purchase
Offer, including, without limitation, the identity of the proposed purchaser and
the amount




--------------------------------------------------------------------------------




and type of consideration to be paid therefor. The Purchase Offer Notice shall
include a copy of any written offer, letter of intent, term sheet or contract of
sale pertaining to the Purchase Offer.
(b) In connection with a Divestiture, if Acorn Energy owns more than fifty
percent (50%) of the Company's issued and outstanding capital stock, it shall
have the right (“Drag Along Right”) to require each other Stockholder to
participate in such sale of Common Stock by Acorn Energy on the terms and
conditions set forth in the Purchase Offer Notice (which shall be the same terms
and conditions (on a per share basis) as are applicable to Acorn Energy's sale
of shares of Common Stock to the proposed purchaser). Such Drag Along Right
shall be exercisable by Acorn Energy including in its Purchase Offer Notice a
statement to the effect that Acorn Energy elects to exercise its Drag Along
Right in connection with the proposed sale. At any time prior to the closing of
such sale, Acorn Energy may withdraw its election to exercise its Drag Along
Right upon written notice to the Stockholders.
(c)The closing of the purchase and sale of any shares of Stock to be sold
pursuant to the Drag Along Right shall occur concurrently with the closing of
the sale of the shares of the Stock by Acorn Energy, which shall be a date not
less than sixty (60) days after the giving of the Purchase Offer Notice. At any
such closing, each Stockholder shall deliver to the purchaser a certificate or
certificates representing the number of shares of Stock to be sold by such
Stockholder, duly endorsed in blank or accompanied by a duly executed stock
power in blank, with signatures duly guaranteed and all requisite stock transfer
stamps affixed thereto. All Stockholders shall be treated equally under this
Section 2.5. It shall be a condition of the obligation to sell under this
Section 2.5 that all facts and circumstances and all material aspects of any
transaction under this Section 2.5 shall be disclosed. The provisions of this
Section 2.5 shall terminate upon an IPO.
6.    Effect of Failure to Comply.
(a)Any Proposed Transfer not made in compliance with the requirements of this
Agreement shall be null and void ab initio, shall not be recorded on the books
of the Company or its transfer agent and shall not be recognized by the Company.
Each party hereto acknowledges and agrees that any breach of this Agreement
would result in substantial harm to the other parties hereto for which monetary
damages alone could not adequately compensate. Therefore, the parties hereto
unconditionally and irrevocably agree that any non-breaching party hereto shall
be entitled to seek protective orders, injunctive relief and other remedies
available at law or in equity (including, without limitation, seeking specific
performance or the rescission of purchases, sales and other transfers of Stock
not made in strict compliance with this Agreement).
(b)If any Stockholder becomes obligated to sell any Stock to the Company under
this Agreement and fails to deliver such Stock in accordance with the terms of
this Agreement, the Company may, at its option, in addition to all other
remedies it may have, send to such Stockholder the purchase price for such Stock
as is herein specified and cancel on its books the certificate or certificates
representing the Stock to be sold.
(c)If any Stockholder purports to sell any Stock in contravention of the terms
of this Agreement (a “Prohibited Transfer”), the Company or Acorn Energy, as the
case may be, in addition to such remedies as may be available by law, in equity
or hereunder, is entitled to require the following actions of such Stockholder,
and such Stockholder will be bound by the terms of such option:
(i)    If a Stockholder makes a Prohibited Transfer, Acorn Energy or the
Company, as the case may be, who timely exercises its Right of First Refusal
under Sections 2.1 and 2.2 may require such Stockholder, to sell to Acorn Energy
or the Company, as the case may be, the number of shares of Stock that Acorn
Energy or the Company, as the case may be, would have been entitled to purchase
under Sections 2.1 and 2.2 had the Prohibited Transfer been effected pursuant to
and in compliance with the terms of Sections 2.1 and 2.2.
In each case, the sale will be made on the same terms and subject to the same
conditions as would have applied had the Stockholder not made the Prohibited
Transfer, except that the sale (including, without




--------------------------------------------------------------------------------




limitation, the delivery of the shares or the purchase price, as the case may
be) must be made within ninety (90) days after the Company or Acorn Energy, as
the case may be, learns of the Prohibited Transfer, as opposed to the timeframe
proscribed in Sections 2.1, 2.2, 2.3, 2.4, or 2.5 as the case may be. Such
Stockholder shall also reimburse Acorn Energy and the Company, as the case may
be, for any and all fees and expenses, including legal fees and expenses,
incurred pursuant to the exercise or the attempted exercise of Acorn Energy 's
or the Company's, as the case may be, rights under Sections 2.1, 2.2, 2.3, 2.4,
or 2.5 as the case may be.
7.    Assistance with Pledging of Interests. The rights of the Company and Acorn
Energy under this Section 2 shall not pertain or apply to any pledge by Acorn
Energy of its Stock which creates a mere security interest in such Stock. The
Company shall consent to any pledging of Acorn Energy Stock and other matters
customarily requested of Acorn Energy by Acorn Energy's lenders; provided that
any pledge of Stock shall be contingent upon the pledgee providing a written
instrument to the Company agreeing in writing that its lien is subject to the
terms of this Agreement.
3.Exempt Transfers.
1.    Transfers to Affiliates, Etc. Notwithstanding the foregoing or anything to
the contrary herein, the provisions of Sections 2.1, 2.2 and 2.4 shall not
apply: (i) in the case of Acorn Energy, upon a transfer by Acorn Energy to its
stockholders, (ii) to a repurchase of Stock from Acorn Energy by the Company at
a price no greater than that originally paid by Acorn Energy for such Stock and
pursuant to an agreement containing vesting and/or repurchase provisions
approved by a majority of the Board of Directors, (iii) to the sale or transfer
of Stock between Acorn Energy and its respective Affiliates or (iv) in the case
of any Stockholder other than Acorn Energy, to any transfer of Stock to the
ancestors, descendants (including descendants by adoption), siblings, spouse or
domestic partner of such Stockholder (the “Permitted Transferees”), to a
custodian, executor, or other fiduciary for the account of such Stockholder or
his Permitted Transferees, or to a trust of which such Stockholder and/or such
Permitted Transferees are the trustees and/or beneficiaries (or from trust to
such Stockholder or any of his Permitted Transferees); provided, however, that
in the case of any transfer pursuant to clauses (i) through (iv) of this
sentence, such transfer shall be contingent upon the transferee providing a
written instrument to the Company notifying the Company of such transfer and
assignment and agreeing in writing to be bound by the terms of this Agreement;
and provided further, notwithstanding any such permitted transfer, such
transferred Stock shall remain Stock and Stockholder Stock for all purposes
hereunder, and such transferee shall have all the rights, duties and
responsibilities which were held by Acorn Energy or the transferring
Stockholder, as the case may be, prior to such transfer (but only with respect
to the securities so transferred to the transferee) for all purposes of this
Agreement; provided, further, in the case of any transfer pursuant to clause
(i), that such transfer is made pursuant to a transaction in which there is no
consideration actually paid for such transfer; and provided, further, in the
case of any transfer pursuant to clause (iv), that such transferring Stockholder
shall have obtained the consent of the Board of Directors of the Company prior
to such transfer.
2.    Public Offering. Notwithstanding the foregoing or anything to the contrary
herein, the provisions of Section 2 shall not apply to the sale of any Stock to
the public in an IPO, and the provisions of Section 2 shall terminate and be of
no further force or effect upon (a) the consummation of the IPO or (b) the
Company first becoming subject to the periodic reporting requirements of
Sections 12(g) or 15(d) of the Exchange Act, whichever event shall first occur.
4.Board of Directors.
(a)Each Stockholder agrees to vote all of his, her or its shares of voting
securities in the Company, whether now owned or hereafter acquired or which such
Stockholder may be empowered to vote, from time to time and at all times, in
whatever manner shall be necessary to ensure that, at each annual or special
meeting of stockholders at which an election of directors is held or pursuant to
any written consent of the stockholders, (i) at least two of the members of the
Board of Directors shall be individuals each of whom is then an officer or
senior-level management employee of the Company and (ii) a majority




--------------------------------------------------------------------------------




of the total number of directors comprising the Board of Directors shall be
designated by Acorn Energy. The parties hereto hereby agree that (i) in addition
to any quorum requirements under the certificate of incorporation or bylaws of
the Company, at least two (2) of the directors designated by Acorn must be
present (whether in person or by means of conference telephone or other
communications equipment as provided under the Company's bylaws) in order for
the meeting to be considered duly convened and (ii) approval of any matter at a
meeting of the Board of Directors shall require an affirmative vote of at least
one (1) of the directors designated by Acorn.
(b) Each authorized committee of the Board shall include at least one director
elected by Acorn Energy.
(c) The Company will reimburse non-employee directors for all reasonable
out-of-pocket expenses incurred in attending board and committee meetings.
5.2012 Plan. Notwithstanding the foregoing or anything to the contrary herein,
the provisions of Section 2 shall not apply to the issuance of options under the
2012 Plan, provided; that (i) the total shares of Common Stock available for
issuance under the 2012 Plan will be 1,180,000 (subject to adjustment for stock
splits, stock dividends and other similar recapitalizations as provided in such
2012 Plan); and (ii) the option pool under the 2012 Plan shall not be increased
without Acorn Energy's written consent. Any options issued under the 2012 Plan
shall vest in accordance with the terms of Section 6.2 below.
6.Additional Covenants.
1.    Employee Agreements. The Company will cause each person now or hereafter
employed by it or any subsidiary (or engaged by the Company or any subsidiary as
a consultant/independent contractor) with access to confidential information
and/or trade secrets to enter into a proprietary information, inventions,
non-competition and non-solicitation agreement substantially in the form
approved by the Board of Directors and reasonably satisfactory to Acorn Energy.
2.    Employee Vesting. Except with (a) the prior written consent of
Stockholders holding shares representing a majority of the outstanding voting
shares of Stock or (b) the approval by the Board of Directors of the Company,
all future employees and consultants of the Company who shall purchase, or
receive options to purchase, shares of the Company's capital stock following the
date hereof shall be required to execute stock purchase or option agreements
providing for vesting of shares over a four-year period with the first 25% of
such shares vesting following 12 months of continued employment or services
after the grant date of each such security, and the remaining shares vesting in
equal quarterly installments over the following 36 months. The issuance or
transfer of any options to purchase shares of the Company's capital stock shall
be contingent upon the holder or transferee becoming a party to this Agreement
by executing and delivering an additional counterpart signature page to this
Agreement, and thereafter such holder or transferee shall be deemed a
“Stockholder” for all purposes hereunder.
3.    Successor Indemnification. In the event that the Company or any of its
successors or assigns (a) consolidates with or merges into any other entity and
shall not be the continuing or surviving corporation or entity of such
consolidation or merger or (b) transfers or conveys all or substantially all of
its properties and assets to any person or entity, then, and in each such case,
to the extent necessary, proper provision shall be made so that the successors
and assigns of the Company assume the obligations of the Company with respect to
indemnification of members of the Board of Directors as in effect immediately
prior to such transaction, whether in the Company's bylaws, Amended and Restated
Certificate of Incorporation, or elsewhere, as the case may be.
4.    Transactions with Related Parties. The Company shall not enter into any
business dealing, undertaking, contract, agreement, lease or other arrangement
for the furnishing to or by the Company of goods, services or space or any other
transaction with any Stockholder or any Affiliate of any Stockholder (an
“Affiliate Contract”) and shall not take any action pertaining to the rights and




--------------------------------------------------------------------------------




obligations of the Company under such Affiliate Contract, without the approval
of a majority of the disinterested members of the Company's Board of Directors.
5.    Actions Requiring Majority Stockholder Approval. Consent of the
Stockholders holding a majority of the outstanding voting shares of Stock, shall
be required for any action that (including by way of merger, consolidation,
reclassification, reorganization or other similar event) creates, authorizes, or
issues: (a) any class of stock or securities of the Company having any right,
preference, privilege, power or priority superior to the Common Stock or (b) any
individual debt or lease transaction resulting in an obligation to the Company
in excess of (i) $50,000 if such transaction is not included in the then current
operating budget for the Company approved by the Board of Directors, or (ii)
$250,000 if such transaction is included in the then current operating budget
for the Company approved by the Board of Directors.
6.    Actions Requiring Super-Majority Stockholder Approval. Consent of the
holders of more than 67% of the outstanding voting shares of the Stock shall be
required for any action that (including by way of merger, consolidation,
reclassification, reorganization or other similar event):
(a)increases or decreases the number of authorized shares of any class of Stock
or creates or authorizes any obligation or security convertible into shares of
Stock,
(b)liquidates, dissolves or winds up the business and affairs of the Company or
consents to any of the foregoing,
(c)amends or waives any provision of the certificate, incorporation, charter,
by-laws or articles of the Company in a manner which adversely affects the
holders of the Common Stock,
(d)acquires any other corporation or entity,
(e)adversely alters, affects or changes the rights, preferences, privileges,
powers, or interests of, or the restrictions provided for the benefit of, the
holders of the Common Stock,
(f)creates, authorizes shares of, or issues shares of any class or series of
shares stock having any right, preference, privilege, power or priority on
parity with the Common Stock,
(g)effects or authorizes any merger, recapitalization, reorganization,
acquisition, consolidation, liquidation, winding up, or sale of all or
substantially all of the assets of the Company,
(h)makes any loan or advance to, or own any stock or other securities of, any
subsidiary or other corporation, partnership, or other entity unless it is
wholly owned by the Company;
(i)makes any loan or advance to any person, including, any employee or director,
(j)guarantees any indebtedness except for trade accounts of the Company or any
subsidiary arising in the ordinary course of business,
(k)makes any investment other than investments in prime commercial paper, money
market funds, certificates of deposit in any United States bank having a net
worth in excess of $100,000,000 or obligations issued or guaranteed by the
United States of America, in each case having a maturity not in excess of two
years, or
(l)enters into or causes the Company to be a party to any transaction with any
director, officer or employee of the Company or any “associate” (as defined in
Rule 12b-2 promulgated under the Exchange Act) of any such person or any
Affiliate of the Company.
7.Termination of Covenants. The covenants set forth in this Section 6, shall
terminate and be of no further force or effect upon (a) the consummation of the
IPO or (b) the Company first becoming subject to the periodic reporting
requirements of Sections 12(g) or 15(d) of the Exchange Act, whichever event
shall first occur.
7.    Miscellaneous.
1.Transfers, Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or




--------------------------------------------------------------------------------




their respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.
2.Governing Law. This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Delaware, without regard to its
principles of conflicts of laws.
3.Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. This Agreement may also be executed and delivered
by facsimile signature and in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
4.Titles and Subtitles. The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.
5.Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
upon personal delivery to the party to be notified, two business days after
deposit with a recognized international messenger service such as FedEx, UPS or
DHL or three days after deposit with the United States Post Office, by
registered or certified mail, postage prepaid and addressed to the party to be
notified at the following address: (a) if to the Company, at the address set
forth on the signature page of this Agreement (or at such other address as the
Company shall have furnished to the Purchasers in writing), attention of Chief
Executive Officer and (b) if to a Stockholder, at the latest address of such
person shown on the Company's records.
6.Amendments and Waivers. This Agreement may be amended or modified and the
observance of any term hereof may be waived (either generally or in a particular
instance and either retroactively or prospectively) only by a written instrument
executed by stockholders of the Company who then own shares representing at
least 50% of the outstanding Stock. Any amendment or waiver so effected shall be
binding upon the Company, the Stockholders and all of their respective
successors and permitted assigns whether or not such party, assignee or other
stockholder entered into or approved such amendment or waiver. Notwithstanding
the foregoing, this Agreement may not be amended or terminated and the
observance of any term hereunder may not be waived with respect to any
Stockholder without the written consent of such Stockholder unless such
amendment, termination or waiver applies to all Stockholders, respectively, in
the same fashion. The Company shall give prompt written notice of any amendment
or termination hereof or waiver hereunder to any party hereto that did not
consent in writing to such amendment, termination or waiver. No waivers of or
exceptions to any term, condition or provision of this Agreement, in any one or
more instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such term, condition or provision.


7.Severability. The invalidity or unenforceability of any provision hereof shall
in no way affect the validity or enforceability of any other provision.
8.    Additional Stockholders. Notwithstanding anything to the contrary
contained herein, if the Company shall issue additional shares of Stock or
options under the 2012 Plan after the date hereof, the Company's issuance to any
purchaser of such shares of Stock or recipient of stock options shall be
contingent on such purchaser or option holder becoming a party to this Agreement
by executing and delivering an additional counterpart signature page to this
Agreement and thereafter such purchaser shall be deemed a “Stockholder” for all
purposes hereunder.
9.Entire Agreement. This Agreement (including the Exhibits hereto, if any) and
the other Transaction Agreements (as defined in the Purchase Agreement)
constitute the full and entire understanding and agreement between the parties
with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties are
expressly canceled.
10.Transfers of Rights. Each Stockholder hereto hereby agrees that it will not




--------------------------------------------------------------------------------




and may not assign any of its rights and obligations hereunder, unless such
rights and obligations are assigned by such Stockholder to (a) any person or
entity to which Stock is transferred by such Stockholder or (b) to any Affiliate
of such Stockholder, and, in each case, such transferee shall be deemed a
“Stockholder” for purposes of this Agreement; provided that such assignment of
rights shall be contingent upon the transferee providing a written instrument to
the Company notifying the Company of such transfer and assignment and agreeing
in writing to be bound by the terms of this Agreement or such transfer or
assignment shall be void.
11.Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.
12.Effectiveness. This Agreement shall be effective upon execution by the
parties hereto and, upon such effectiveness, shall supersede in its entirety the
Prior Agreement.
13.Legend on Stock Certificates. Each certificate representing shares of Stock
issued on and after the date hereof shall bear a legend substantially in the
following form:
“THE SALE, TRANSFER, ASSIGNMENT, PLEDGE OR ENCUMBRANCE OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND CONDITIONS OF A
STOCKHOLDERS' AGREEMENT BY AND AMONG THE ISSUER OF THIS SECURITY AND CERTAIN
HOLDERS OF THE STOCK OF SUCH CORPORATION. COPIES OF SUCH AGREEMENT MAY BE
OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS
CERTIFICATE TO THE CORPORATION AT ITS PRINCIPAL EXECUTIVE OFFICE.”


[Remainder of page intentionally left blank; signature pages follow.]
SIGNATURE PAGE TO US SENSOR SYSTEMS, INC. STOCKHOLDERS' AGREEMENTWCSR 7135481v2
SIGNATURE PAGE TO US SEISMIC SYSTEMS, INC. AMENDED AND RESTATED STOCKHOLDERS'
AGREEMENT
IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Stockholders' Agreement as of the date first above written.
US SEISMIC SYSTEMS, INC.






By:________________________________
James K. Andersen,
    President


ACORN ENERGY, INC.










--------------------------------------------------------------------------------




By:________________________________
John A. Moore,
President & CEO




                        
James K. Andersen




                        
Eric L. Goldner




                        
Gerald R. Baker




                        
Agop Cherbettchian




                        
Howard Wilkinson




                        
Dan D. Tomlinson


WCSR 7135481v2






SCHEDULE A


STOCKHOLDERS




Stockholders


Acorn Energy, Inc.
4 W. Rockland Road
P.O. Box 9
Montchanin, Delaware 19710


James K. Andersen
1510 Brentford Ave.
Westlake Village, CA 91361


Gerald R. Baker
7740 Sausalito Ave.
West Hills, CA 91304


Agop Cherbettchian
808 5th Street, #6




--------------------------------------------------------------------------------




Santa Monica, CA 90403


Eric L. Goldner
27521 Cunningham Dr.
Valencia, CA 91354


Dan D. Tomlinson
17342 Keswick St.
Northridge, CA 91325


Howard F. Wilkinson
6210 Melba Ave.
Woodland Hills, CA 91367










